Name: Commission Regulation (EEC) No 3538/92 of 8 December 1992 amending for the first time Regulation (EEC) No 1688/92 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 359/6 Official Journal of the European Communities 9 . 12. 92 COMMISSION REGULATION (EEC) No 3538/92 of 8 December 1992 amending for the first time Regulation (EEC) No 1688/92 fixing countervailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1740/91 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1 688/92 (3) fixed countervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1 665/72 (4) as amended by Regulation (EEC) No 2811 /86 0, requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1688/92 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 9 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1992. For the Commission Ray MAC SHARRY Member of the Commission o oj No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 39. (3 OJ No L 176, 30. 6. 1992, p. 38. (4) OJ No L 175, 2. 8 . 1972, p. 49. (4 OJ No L 260, J 2. 9 . 1986, p. 8 . 9 . 12. 92 Official Journal of the European Communities No L 359/7 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin 0 100510 11 1,8 512 4,3 064 13.8 404 25,2 066 34.9 068 37,2 056 37,2 1 1005 10 13 3,2 090 3,2 091 3,2 092 3,2 093 16.5 066 21,2 528 21.7 062 27.1 068 32.6 064 41.8 388 41,8 2 1005 10 15 2,7 400 24.2 066 29,4 090 29,4 091 29,4 092 29,4 093 32,1 404 37.3 038 40,0 528 53,0 346 60,0 512 78,28 388 120.0 064 125.1 052 125,1 3 (') The countervailing charge may not exceed 4 % of the customs value. In the case of Spain it may not exceed the rate obtained by alignment on the Common Customs Tariff in accordance with the timetable specified in the Act of Accession. (2) Origin identification : 1 Other countries with the exception of Austria, Argentina, the United States, Bosnia-Herzegovina, Croatia, Slovenia and the former Yugoslav republics 2 Other countries with the exception of Japan, Austria, Turkey, Chile, the United States and Canada 3 Other countries with the exception of Bulgaria and New Zealand 038 Austria 052 Turkey 062 The Czech and Slovak Federal Republic 064 Hungary 066 Romania 068 Bulgaria 346 Kenya 388 South Africa 400 the United States 404 Canada 512 Chile 528 Argentina 056 Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kirghizstan, Moldova. Tajikistan. Turkmenistan. Ukraine. Uzbekistan 053 Estonia 054 Latvia 055 Lithuania 090 Yugoslavia (the territory of former Yugoslavia, excluding Slovenia, Croatia and Bosnia-Herzegovina) 091 Slovenia 092 Croatia 093 Bosnia-Herzegovina